IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0524-12


DERWIN TRISHON BROWN, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

DALLAS  COUNTY



Per curiam.


O P I N I O N



	A jury found Appellant guilty of failure to register as a sex offender and assessed
punishment at sixteen years' confinement and a $10,000 fine.  The Court of Appeals affirmed
the conviction.  Brown v. State, No. 05-10-00162-CR (Tex. App.--Dallas 2011).  Appellant
has filed a petition for discretionary review contending the Court of Appeals erred in holding
(1) the State does not have to establish that the Department of Public Safety made a finding
that an out of state conviction is substantially similar to a Texas offense that requires sex
offender registration; and (2) it was not error for the trial court to charge the jury that, as a
matter of law, his previous conviction in Louisiana is for an offense that is substantially
similar to a Texas offense that requires sex offender registration.  
 This Court granted discretionary review in Crabtree, in order to address whether article
62.003(a) means that an out-of-state conviction cannot be found to be substantially similar to
a Texas offense for purposes of triggering the sex offender registration requirement unless the
Department of Public Safety has already made that determination.  We concluded that such
a determination is an essential element of the offense of failing to comply with sex offender
registration requirements. Crabtree v. State,  S.W.3d  (Tex. Crim. App. No. PD-0645-11,
delivered October 31, 2012), slip op. at 23. The State's motion for rehearing was denied on
January 16, 2012.  The Court of Appeals in the instant case did not have the benefit of our
opinion in Crabtree.  Accordingly, we grant Appellant's petition for discretionary review,
vacate the judgment of the Court of Appeals, and remand this case to the Court of Appeals
for consideration in light of our opinion in Crabtree.

Delivered: February 6, 2013  
Do Not Publish